Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Michael Mazza on 05/08/2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:Line 4-5: The limitation of “being adapted to receive”, has been replaced with --receiving--. Line 7-8: The limitation of “slot, wherein” has been replaced with --slot, wherein a top surface of the one or more balance pedals has a convex curvature in cross-section sized to accommodate the foot of the user of the device, wherein--.Line 11: The limitation of “a foot” has been replaced with --the foot--.
Claim 3 has been amended as follows:Line 3: The limitation of “the balance pedal” has been replaced with --the one or more balance pedals--.
Claim 9 has been amended as follows:Line 1: The limitation of “a top surface” has been replaced with --the top surface--. Line 2: The limitation of “a foot” has been replaced with --the foot--.
Claim 11 has been amended as follows:Line 1: The limitation of “a top surface” has been replaced with --the top surface--.
Claim 13 has been amended as follows:Line 2: The limitation of “the pedal” has been replaced with --the one or more balance pedals--.Line 2: The limitation of “a foot” has been replaced with --the foot--.Line 3: The limitation of “the pedal” has been replaced with --the one or more balance pedals--.
Claim 16 has been cancelled.
Claim 19 has been amended as follows:Line 2: The limitation of “the bottom surface” has been replaced with --a bottom surface--.Line 2: The limitation of “the pedal” has been replaced with --the one or more balance pedals--.
Claim 20 has been amended as follows:Line 2: The limitation of “the bottom surface” has been replaced with --a bottom surface--.Line 2: The limitation of “the pedal” has been replaced with --the one or more balance pedals--.
Claim 21 has been amended as follows:Line 2: The limitation of “the pedal” has been replaced with --the one or more balance pedals--.

Claim 22 has been amended as follows:Line 3: The limitation of “the pedal” has been replaced with --the one or more balance pedals--.
Claim 23 has been amended as follows:Line 2: The limitation of “the pedals” has been replaced with --the one or more balance pedals--.
Claim 25 has been amended as follows:Line 4-5: The limitation of “being adapted to receive”, has been replaced with --receiving--.Line 7: The limitation of “slot, wherein” has been replaced with --slot, wherein a top surface of the one or more balance pedals has a convex curvature in cross-section sized to accommodate the foot of the user of the device, wherein--.Line 10: The limitation of “a foot” has been replaced with --the foot--.
The following is an examiner’s statement of reasons for allowance: Maddox and Garza Jr. et al (US 20150342297) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising wherein the elongated slot running longitudinally through each balance pedal having opposing ends tapered to facilitate guiding of the one or more resistance bands and/or the elongated slot having a width which is less than the untensioned diameter of the one or more resistance bands and said one or more balance pedals comprises a top surface having a convex curvature in cross-section sized to accommodate the foot of user of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784